     Case 1:21-cv-00769-DAD-SAB Document 20 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO NUNO,                                    No. 1:21-cv-00769-DAD-SAB (PC)
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   D. ESLICK, et al.,                                 CERTAIN CLAIMS
15                        Defendants.                   (Doc. No. 19)
16

17           Plaintiff Guillermo Nuno is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 30, 2021, the assigned magistrate judge screened plaintiff’s complaint and found

21   that plaintiff had stated cognizable claims of deliberate indifference to his safety in violation of

22   the Eighth Amendment against defendants Eslick and Flores and cognizable claims of retaliation

23   in violation of the First Amendment against defendants Satterfield and Flores, but that plaintiff

24   had failed to state any other cognizable claims. (Doc. No. 16 at 5–9.) Plaintiff was granted leave

25   to file a first amended complaint in an attempt to cure the cited deficiencies or to notify the court

26   of his willingness to proceed only on the claims found to be cognizable in the screening order

27   within thirty (30) days of service of that order. (Id. at 9–10.) On August 9, 2021, plaintiff

28   /////
                                                       1
     Case 1:21-cv-00769-DAD-SAB Document 20 Filed 09/15/21 Page 2 of 2


 1   notified the court that he was willing to proceed only on the claims identified by the magistrate

 2   judge in the screening order as cognizable. (Doc. No. 17.)

 3          Accordingly, on August 11, 2021, the magistrate judge issued findings and

 4   recommendations recommending that this case proceed only on those claims found to be

 5   cognizable in the screening order. (Doc. No. 19.) The findings and recommendations were

 6   served on plaintiff and contained notice that any objections thereto were to be filed within

 7   fourteen (14) days after service. (Id. at 2.) No objections have been filed, and the time in which

 8   to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on August 11, 2021 (Doc. No. 19) are

14                  adopted in full;

15          2.      This action shall proceed on plaintiff’s deliberate indifference claims against

16                  defendants Eslick and Flores and retaliation claims against defendants Satterfield

17                  and Flores;

18          3.      All other claims are dismissed; and

19          4.      This action is referred back to the assigned magistrate judge for further

20                  proceedings consistent with this order.
21   IT IS SO ORDERED.
22
        Dated:     September 14, 2021
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
